Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 5 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
a shopper management method comprising: detecting, by a processing circuit, people entering a store;
setting, by the processing circuit, a target identifier (ID) for each person that enters the store;
receiving, by the processing circuit, a shopper ID associated with each person that enters the store;
correlating, by the processing circuit, the target ID for each person with the shopper ID associated with each person;
tracking, by the processing circuit, each person within the store;
detecting, by the processing circuit, a respective person within the store that the processing circuit previously lost track of;
setting, by the processing circuit, a new target ID for the respective person;
receiving, by the processing circuit, an input according to an operation performed by an operator that links the shopper ID associated with the respective person to the new target ID; and

correlating, by the processing circuit, the new target ID with the shopper ID associated with the respective person based on the input.
 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the processors perform the steps of the method, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “setting, receiving, correlating and detecting ” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
a shopper management method comprising: detecting, by a processing circuit, people entering a store;
setting, by the processing circuit, a target identifier (ID) for each person that enters the store;
receiving, by the processing circuit, a shopper ID associated with each person that enters the store;
correlating, by the processing circuit, the target ID for each person with the shopper ID associated with each person;
tracking, by the processing circuit, each person within the store;
detecting, by the processing circuit, a respective person within the store that the processing circuit previously lost track of;
setting, by the processing circuit, a new target ID for the respective person;
receiving, by the processing circuit, an input according to an operation performed by an operator that links the shopper ID associated with the respective person to the new target ID; and

correlating, by the processing circuit, the new target ID with the shopper ID associated with the respective person based on the input.

 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 5 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a processor performing operations, are recited at a high-level of generality (i.e., as a generic processor performing a generic processor function of transmitting and receiving information) such that it amounts no more than mere 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receives a request for a commodity trial, transmit a trial request command, receive the trial request command, accept a selection input, transmit treatment information, acquire a flag, generate a screen for display) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. store commodity identification in association with requester identification) see Versata, OIP Techs
Tailoring content based upon time of day and location, Evolutionary Intelligence, LLC v Sprint Nextel Corp
Tracking objects and people, Automated Tracking Solutions, LLC v The Coca Cola Co.
Internet interface providing user display access of customized webpages, Intellectual Ventures I, v Capital One Bank (USA).
Storing preselected number for future use in a game, Planet Bingo, LLC v VKGS LLC.
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 5 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 1 and 6 are a device and system respectively reciting similar functions as claim 5, and does not qualify as eligible subject matter for similar reasons.  
Claims 2-4 are dependencies of claims 1. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
In regards to Claim 2, the combination of Hershey and Onkels teaches wherein the processing circuit is configured to provide a display according to the operation performed by the operator, the display showing a subset of the first list of first identifiers that are not correlated with any of the second identifiers, and wherein the input includes a selection of the respective first identifier from the subset of the first list of first identifiers associated with the respective second identifier (Hershey, para 85,  “If the newly created shopper profile data (SPD-2) matches existing shopper profile data 12”).

provide a display according to the operation performed by the operator, the display showing the second list of second identifiers, and wherein the input includes a selection of the respective second identifier from the second list of second identifiers associated with the respective first identifier.
wherein the processing circuit is configured to provide a display to the operator presenting reference data for the operator to use to determine the input to link the respective tracked person to the respective shopper

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hershey et al (US Patent 10,387,896) in view of Onkels (US PG PUB 20210182921).

In regards to Claim 1, the combination of Hershey and Onkels teaches a shopper management device comprising: a processing circuit configured to: store a first list of first identifiers for identifying a plurality of tracked people within a store;
store a second list of second identifiers for specifying a plurality of shoppers within the store;
determine that a respective first identifier from the first list of first identifiers for identifying a respective tracked person is not correlated with a respective second identifier from the second list of second identifiers for specifying a respective shopper;
receive an input that links the respective tracked person to the respective shopper according to an operation performed by an operator; and


In regards to Claim 2, the combination of Hershey and Onkels teaches wherein the processing circuit is configured to provide a display according to the operation performed by the operator, the display showing a subset of the first list of first identifiers that are not correlated with any of the second identifiers, and wherein the input includes a selection of the respective first identifier from the subset of the first list of first identifiers associated with the respective second identifier (Hershey, para 85,  “If the newly created shopper profile data (SPD-2) matches existing shopper profile data (SPD-2), then it can retrieve the existing shopper profile data from the In-store Shopper DB 220. If the newly created shopper profile data (SPD-2) does not match to any existing shopper profile data (SPD-2), it can create a new shopper profile data (SPD-2) in the In-store Shopper DB 220 and also can instantiate a new target tracking instance in the Shopper Tracker 712”).

In regards to Claim 3, the combination of Hershey and Onkels teaches wherein the processing circuit is configured to provide a display according to the operation performed by the operator, the display showing the second list of second identifiers, and wherein the input includes a selection of the respective second identifier from the second list of second identifiers associated with the respective first identifier (Hershey, 

In regards to Claim 4, the combination of Hershey and Onkels teaches wherein the processing circuit is configured to provide a display to the operator presenting reference data for the operator to use to determine the input to link the respective tracked person to the respective shopper (Hershey, para 83-87, shopper tracker re-identifier is user to combine newly found shoppers being tracked with cameras and trying to associate the profile with WIFI tracked identifiers).

In regards to Claim 5, the combination of Hershey and Onkels teaches a shopper management method comprising: detecting, by a processing circuit, people entering a store;
setting, by the processing circuit, a target identifier (ID) for each person that enters the store;
receiving, by the processing circuit, a shopper ID associated with each person that enters the store;
correlating, by the processing circuit, the target ID for each person with the shopper ID associated with each person;
tracking, by the processing circuit, each person within the store;
detecting, by the processing circuit, a respective person within the store that the processing circuit previously lost track of;
setting, by the processing circuit, a new target ID for the respective person;


correlating, by the processing circuit, the new target ID with the shopper ID associated with the respective person based on the input (see response to claim 6).

In regards to Claim 6, the combination of Hershey discloses a shopper management system comprising: a tracking system including at least one of cameras or sensors configured to facilitate tracking shoppers entering a store and actions of the shoppers while within the store (Hershey, para 101, FIG 2); and
a processing circuit configured to: set a first tracking identifier for a respective shopper upon entry to the store (Hershey, unique MAC address or ID of a mobile phone);
Hershey teaches purchasing items and associating the purchased item with a user, but does not specifically mention correlate first commodities selected by the respective shopper to the first tracking identifier. Onkels teaches purchasing items and associating the purchased item with a user (Onkels, para 0053, unique identifier of the mobile device is scanned during entrance to store and is used to place items in a virtual shopping cart for later checkout).It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in Hershey, correlate first commodities selected by the respective shopper to the first tracking identifier as is 
detect a failure in the tracking of the respective shopper Onkels, para 0071, 0117,  “…system loses track of a user or the identity of the user while at the facility”);
redetect the respective shopper within the store;
set a second tracking identifier for the respective shopper;
correlate second commodities selected by the respective shopper to the second tracking identifier
receive an input according to an operation performed by an operator; and
correlate the first tracking identifier and the second identifier based on the input such that the first commodities and the second commodities are registered with the respective shopper (Hershey, para 85, “ In-store Shopper Re-identifier 716 then can compare the newly created shopper profile data (SPD-2) with the existing shopper profile data (SPD-2) stored in the In-store Shopper DB 220 to see if there is any existing shopper profile data (SPD-2) that has the matching body features. If the newly created shopper profile data (SPD-2) matches existing shopper profile data (SPD-2), then it can retrieve the existing shopper profile data from the In-store Shopper DB 220. If the newly created shopper profile data (SPD-2) does not match to any existing shopper profile data (SPD-2), it can create a new shopper profile data (SPD-2) in the In-store Shopper DB 220 and also can instantiate a new target tracking instance in the Shopper Tracker 712”).


Discussion of other cited art of record
	(i) US PG PUB 2021001970 to Yamasaki teaches “A store management device is configured to select a registered customer corresponding to a visitor who visits a store from among a plurality of registered customers in communication with a terminal device held by the visitor when carrying out identity verification via face authentication of the visitor and to identify the visitor as a processed-subject person subjected to a predetermined process (e.g. a settlement process of purchased products) by way of authentication using a set of biological information of the registered customer corresponding to the visitor and biological information of the visitor which is newly acquired at a timing of executing the predetermined process in the store. Thus, it is possible to improve the accuracy when determining the identification of the visitor” (abstract).
	(ii) US PG PUB 20200202683 to GAO teaches “visual recognition and sensor fusion weight detection system and method. An example method includes: tracking, by a sensor system, objects and motions within a selected area of a store; activating, by the sensor system, a first computing device positioned in the selected area in response to detecting a presence of a customer within the selected area; identifying, by the sensor system, the customer and at least one item carried by the customer; transmitting, by the sensor system, identifying information of the customer and the at least one item to a computing server system via a communication network; measuring, by the first computing device, a weight of the at least one item; transmitting, by the first computing device, the weight to the computing server system via the 
	(iii) US Patent to Sharma teaches “cross-channel shopper behavior analysis. Tracking individual shopper behavior across many retail locations (i.e., across multiple channels) can be extremely valuable for product manufacturers and retails. A configuration of vision sensors and mobile access points can be used to detect and track shoppers as they travel a retail environment, forming a trajectory. The trajectory data can then be associated with Point of Sale data to form a full set of shopper behavior data. The shopper's data can then be aggregated for multiple visits to many retail locations in a geographic area. The aggregated shopper data can be filtered using application-specific criteria for further analysis” (abstract).
	(iv) US PG PUB 20190108561 teaches “ purchase intent determination and assistance management system (PIDAMS) for determining purchase intent of an anonymous shopper and providing assistance in a retail store are provided. The PIDAMS identifies an anonymous shopper, receives images of the anonymous shopper, and determines shopper attributes of the anonymous shopper within a region of interest using sensors. The PIDAMS generates an event based on a configurable dwell time threshold, determines the purchase intent of the anonymous shopper by iteratively ranking the anonymous shopper based on section attributes, transmits alert notifications, renders information on target items and offers on the target items to a store assistant who accepted an alert notification to provide assistance to the anonymous shopper, and receives and stores feedback on a communication between the anonymous shopper and the store assistant for iteratively ranking the 
	(v) US Patent 10,217,120 to Shin teaches “a comprehensive method for automatically and unobtrusively analyzing the in-store behavior of people visiting a physical space using a multi-modal fusion based on multiple types of sensors. The types of sensors employed may include cameras for capturing a plurality of images and mobile signal sensors for capturing a plurality of Wi-Fi signals. The present invention integrates the plurality of input sensor measurements to reliably and persistently track the people's physical attributes and detect the people's interactions with retail elements. The physical and contextual attributes collected from the processed shopper tracks includes the motion dynamics changes triggered by an implicit and explicit interaction to a retail element, comprising the behavior information for the trip of the people. The present invention integrates point-of-sale transaction data with the shopper behavior by finding and associating the transaction data that corresponds to a shopper trajectory and fusing them to generate a complete an intermediate representation of a shopper trip data, called a TripVector. The shopper behavior analyses are carried out based on the extracted TripVector. The analyzed behavior information for the shopper trips yields exemplary behavior analysis comprising map generation as visualization of the behavior, quantitative shopper metric derivation in multiple scales (e.g., store-wide and category-level) including path-to-purchase shopper metrics (e.g., traffic distribution, shopping action distribution, buying action distribution, conversion funnel), category dynamics (e.g., dominant path, category 
	(vi) US PG PUB to Reedy teaches “instore customer tracking and engagement system for tracking customers in a retail store is provided. The system includes a memory having computer-readable instructions stored therein. The system further includes a processor configured to access customer identification data of one or more customers visiting a retail store. The processor is further configured to determine a unique customer identity signature (UCIS) of each of the one or more customers based upon the customer identification data of the respective customer. In addition, the processor is configured to track the activity of each of the customers within the retail store using the unique customer identity signature of the respective customer. Further, the processor is configured to generate an offline clickstream for each of the one or more customers using the unique customer identity signature as the respective customer moves across the retail store. The system includes a data analytics cloud platform communicatively coupled to processor. The data analytics cloud platform is configured to analyze the offline clickstream of each of the one or more customers and to generate one or more of customer engagement and retail insights. The system further includes a personalized engagement module communicatively coupled to the data analytics cloud platform and configured to facilitate direct and/or in-direct engagement with the customers based upon the customer engagement and retail insights” (abstract).
	(vii) US PG PUB to Hurewitz teaches “A retail store is provided with both physical retail products and a virtual interactive product display. A system is provided 
	 
NPL
	(viii) Article from Clifford teaches “Like dozens of other brick-and-mortar retailers, Nordstrom wanted to learn more about its customers — how many came through the doors, how many were repeat visitors — the kind of information that e-commerce sites like Amazon have in spades. So last fall the company started testing new technology that allowed it to track customers’ movements by following the Wi-Fi signals from their smartphones” (page 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625